Citation Nr: 1530736	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include bone spurs on the spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from September 1976 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the above claimed benefits.  

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2012.  A transcript is of record.  

The claim was remanded by the Board most recently in February 2015.  Unfortunately, the requested development has not yet been completed.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2015 remand, the Board explained why an August 2009 VA opinion was inadequate for the purpose of determining the etiology of the claimed back disability and requested that a new VA examination and opinion be obtained following review of the claims file.  In April 2015, the Veteran was provided with a new VA examination; however, in the examination report, the examiner noted that the claims file was not reviewed.  The examiner indicated a review of the service records and VA treatment records, but failed to indicate whether other relevant documents, including records from the Social Security Administration (SSA), were reviewed.  

Regarding the opinion itself, the examiner provided a negative etiology opinion.  However, as a rationale, the examiner failed to consider the Veteran's reports regarding the onset of the reported back symptoms and based the opinion solely on a lack of treatment records in service demonstrating the diagnosis of the current low back disabilities.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 
21 Vet. App. 23 (2007).

Finally, the VA examiner stated that a current X-ray was not of record and, therefore, one was ordered in connection with the examination.  There is no indication whether an X-ray was, in fact, conducted.  

As the Board's April 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An examination and opinion as to the etiology of the Veteran's currently diagnosed back disabilities must be provided and all records associated with that examination and opinion, including X-ray reports, must be obtained and associated with the claims file.  

Upon remand, all outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, forward the claim to the examiner who provided the April 2015 VA opinion, if available.  If the same examiner is unavailable, a new VA examination must be provided.  
All records included in the virtual files and a copy of this remand must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar spine disabilities.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability, to include spondylosis, lumbar facet arthropathy, mild lumbar spinal canal stenosis, and spondylolisthesis, had onset in service or is otherwise related to a disease or injury in service, including the reported wear and tear from carrying and picking up heavy objects during service, and including the in-service treatment for back pain and lumbar strain demonstrated in the service treatment records.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


